By the Court, Hilton, J.
The witness Brant testified that he gave the identical bills received b)r him from the defendant to *399Marin, the clerk of the plaintiffs; and Marin testified that the bill in question was one of those he so received from Brant. This testimony was uncontradicted, and there was no circumstances shown which warranted the justice in disregarding it. Donohue v. Henry, 4 E. D. Smith, 162. The evidence of Bliss, left no doubt as to the bill being spurious and of no value. It should not, therefore, operate as a payment for the coal shown to have been sold and delivered to the defendant. Markle v. Hatfield, 2 John. 455; Thomas v. Todd, 6 Hill, 340.
The finding of the justice was clearly against the evidence. Judgment reversed.